Citation Nr: 1620837	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  13-34 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986; February 1989 to April 1994; August 1995 to May 1996; May 2003 to May 2004; and December 2007 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In January 2016, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) regarding his sleep apnea claim. A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that service connection is warranted for sleep apnea. Although the Board sincerely regrets the delay this may cause, additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran underwent VA general examination in April 2010. The accompanying examination report indicates that the Veteran was diagnosed with sleep apnea in summer 2008, but includes no further discussion of the nature and etiology of the Veteran's condition. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

Generally, a VA medical examination is required for a service connection claim only when there is: (1) Competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
With respect to the third factor, the Court has held that this element establishes a low threshold and requires only that the evidence indicates that there may be a nexus between the current disability or symptoms and a veteran's service. Such relevant evidence includes, but is not limited to, medical evidence suggesting a nexus but which is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. at 79. 

A veteran is not entitled to a VA examination based solely upon his own conclusory statements indicating a relationship between an in-service illness or injury and a present disability. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010). Instead, the record must contain some other factual basis supporting the veteran's statements. Id. at 1278; see also Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010). 

In this regard, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has addressed the appropriate standard to be applied in determining whether an examination is warranted. Specifically, while there must be competent evidence of a current disability, medically competent evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. However, a conclusory generalized lay statement suggesting a nexus between a current disability and service does not meet this standard, as this would result in medical examinations being routinely and virtually automatically provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. There must also be evidence establishing that an event, injury, or disease occurred during service. Id.

In applying these standards to the Veteran's case, the Board finds that a VA sleep apnea examination is warranted at this time. First, the record contains competent evidence of a current disability. The Veteran participated in a sleep study in September 2009, during which he was diagnosed with obstructive sleep apnea and placed on a continuous positive airway pressure (CPAP) device. Subsequent VA treatment records confirm this diagnosis and the Veteran's ongoing use of the CPAP device. 

The record further contains lay statement evidence that the Veteran's symptoms began in-service, including a March 2011 buddy statement from N. Osburn, who served with the Veteran and observed his in-service symptoms; an August 2011 lay statement from the Veteran; an August 2011 lay statement from the Veteran's wife; and the Veteran's January 2016 hearing testimony. Taken collectively, this evidence serves to indicate that symptoms, including heavy snoring, obstructive apnea, and fragmented sleep, began during service in Afghanistan and Kuwait from December 2007 and January 2009. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that laypersons are competent to report symptoms they observe through their senses).

However, the record contains no evidence speaking to a possible causal nexus between the Veteran's sleep apnea and his service, whether from a VA or private medical examiner. As such, the Board finds that there is insufficient evidence to properly adjudicate the Veteran's claim, such that a new VA examination must be scheduled to fully assess the nature and etiology of the Veteran's claimed sleep apnea.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from June 2010 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA examination to assess the nature and etiology of his claimed sleep apnea. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

The examiner must perform any necessary diagnostic tests and studies. Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




